Citation Nr: 1047757	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-16 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  

The Board notes that the Veteran requested a hearing at the RO 
before a Decision Review Officer in June 2008.  However, she 
cancelled the hearing in a September 2008 correspondence.  

The Board notes that the Veteran appealed the issue of 
entitlement to service connection for gastroesophageal reflux 
disease (GERD) in her June 2008 VA Form 9.  However, as service 
connection was granted in a March 2009 rating decision, the claim 
has been granted in full and is no longer before the Board for 
appellate review.  

Since the RO's last adjudication of the claims in March 2009, the 
Veteran has submitted additional private medical evidence.  She 
has also submitted a waiver of her right to initial RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2010).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
diabetes mellitus type II first manifested as elevated glucose 
levels during active duty service.  

2.  Resolving all reasonable doubt in favor of the Veteran, 
hypertension first manifested as headaches and elevated blood 
pressure readings during active duty service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Hypertension was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as hypertension, become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Diabetes Mellitus

The Veteran contends that she had high blood glucose readings 
indicative of pre-diabetes in service, which should have prompted 
further testing and may have resulted in a diagnosis of diabetes 
mellitus type II.  During the Board hearing, the Veteran's 
representative stated that the Veteran was diagnosed with 
gestational diabetes just 21 days after her separation from 
service.  She was diagnosed with diabetes mellitus type II two 
years later.  

Service treatment records show that the Veteran had an elevated 
blood glucose level of 106 milligrams per deciliter in March 
1999.  She had glucose readings of 105.1 milligrams per deciliter 
in August 2000.  In December 2003, the Veteran's glucose level 
was 122 milligrams per deciliter.  Post service records show a 
diagnosis of gestational diabetes in August 2004.  Private 
treatment records show pre-diabetes in April 2006, followed by a 
diagnosis of diabetes mellitus type II in May 2006.  

The Veteran has not received a VA examination; however, several 
nexus statements by the Veteran's private physicians are of 
record.  In a January 2008 letter, Dr. P.W. stated that he 
reviewed the Veteran's treatment records and determined that 
gestational diabetes as likely as not manifested into type II 
diabetes mellitus.  Dr. P.W. treated the Veteran during her 
pregnancy and, thus, is familiar with her case.  Accordingly, the 
Board finds this opinion to be probative.  

In an October 2008 treatment note, Dr. A.L., the Veteran's 
primary care physician, stated that the Veteran developed 
gestational diabetes in 2004 "that remained as a diabetic."  In 
a November 2008 letter, Dr. A.L. stated that she reviewed the 
Veteran's service treatment records and determined that she had 
elevated blood glucose readings from 1999 to the present.  She 
stated that pre-diabetic glucose levels predated the Veteran's 
gestational diabetes.  She determined that the events leading up 
to diabetes mellitus began during active duty service and that 
the cause of diabetes mellitus was service related.  

In May 2010, Dr. A.L. wrote an addendum to her November 2008 
review.  She stated that she believes the Veteran was one of the 
few cases where pregnancy uncovered her diabetes.  Also, it was 
more likely than not that pre-diabetes existed before the 
pregnancy of 2004 while on active duty.  She strongly believes 
the Veteran's present condition is "service-related."  The 
Board finds Dr. A.L.'s opinions probative because she is the 
Veteran's primary care physician and reviewed the pertinent 
medical evidence before offering her conclusions.  

Consequently, since the Veteran clearly has diabetes mellitus 
type II, and the only probative medical evidence of record weighs 
in favor of the claim, the evidence is at the very least in 
equipoise.  Therefore, affording the Veteran the benefit of the 
doubt, the Board finds that service connection for diabetes 
mellitus type II is warranted.  U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).    

Hypertension

The Veteran asserts that she had borderline hypertension in 
service, as evidenced by elevated blood pressure readings and 
chronic headaches, which led to the later development of 
hypertension.  During her Board hearing in October 2010, the 
Veteran's representative  noted a particular blood pressure 
reading of 142mm over 92mm in a service treatment record dated in 
November 2002.  She argued that this should have instigated a 
five-day study to confirm a diagnosis of borderline hypertension.  
She asserted that hypertension existed well before the Veteran's 
pregnancy in 2004, during which she was diagnosed with 
preeclampsia.  

For VA purposes, hypertension is defined as diastolic pressure of 
90mm or greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160mm or greater with a diastolic 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  

Service treatment records show elevated blood pressure readings 
on several occasions.  For example, blood pressure was 136mm over 
91mm in October 1998, 142mm over 92mm in November 2002, 145mm 
over 98mm in June 2004, the month of the Veteran's separation 
from service.  In August 2004, shortly after the Veteran's 
separation, blood pressure readings were 145mm over 93mm and 
135mm over 92mm.    

Post-service medical records show a history of preeclampsia 
during a pregnancy.  In delivery records dated in September 2004, 
there was a notation of "rule out preeclampsia."  In an October 
2004 treatment note, blood pressure was 145mm over 96mm, and a 
history of high blood pressure during pregnancy was noted.  The 
first evidence of a diagnosis of essential hypertension after the 
Veteran's pregnancy was in April 2006.  The record shows 
continued treatment for hypertension.  

The Veteran has not received a VA examination for her 
hypertension.  However, there are several nexus statements by the 
Veteran's private physicians of record.  In a January 2008 
letter, Dr. P.W., the Veteran's physician during her pregnancy, 
noted the prior diagnosis of preeclampsia.  He stated that the 
condition was unresponsive to several administrations of 
magnesium sulfate during August and September 2004 and resulted 
in an emergency cesarean.  He opined that it is as likely as not 
that the manifestation of hypertension is directly related to its 
early appearance during gestation.  Again, the Board finds this 
opinion to be probative because Dr. P.W. reviewed the Veteran's 
treatment records and is familiar with her medical history.  

In November 2008, Dr. A.L. stated, after a thorough review of 
service treatment records, that because of consistently elevated 
blood pressure readings during service, the cause of hypertension 
was "service-related."  In a May 2010 letter, Dr. A.L. stated 
that she reviewed the Veteran's service and post service 
treatment records.  She determined that a history of high blood 
pressure readings and headaches denoted pre-hypertension during 
service.  She opined that it is more likely than not that 
hypertension existed well before the Veteran's pregnancy (and 
separation from service) in 2004.  She believes the Veteran's 
hypertension is service-related.  Because Dr. A.L is the 
Veteran's treating physician and reviewed the medical record, the 
Board finds her opinion to be probative.  

The Board has thoroughly reviewed the evidence, including 
treatment records and the private nexus opinions discussed above.  
Consequently, since the Veteran has a diagnosis of hypertension 
that has been related by competent medical evidence to service, 
with no medical opinion to the contrary, the Board finds that 
service connection for hypertension is warranted.  The objective 
medical evidence is, at the very least, in equipoise.  Therefore, 
affording the Veteran the benefit of the doubt, the Board finds 
that service connection for hypertension is warranted.  U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).    




ORDER

1.  Entitlement to service connection for diabetes mellitus type 
II is granted.  

2.  Entitlement to service connection for hypertension is 
granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


